El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
*352En Pueblo v. Ayala Ruiz, 93 D.PR. 704 (1966), expre-samos nuestra preocupación por la forma en que se instru-mentaban por la policía las investigaciones en que intervenían agentes encubiertos, y alertamos sobre la necesidad de me-jorar el método de investigación para evitar que la ciudadanía pierda la confianza en la justicia y derive la impresión de que se sanciona el encausamiento de determinadas personas a quienes se tiene reputadas como inveterados infractores de la ley (crime by reputation) .(1)
Reafirmamos ahora que existe la necesidad de actividad encubierta para la persecución de ciertos delitos, como la bolita, el tráfico de drogas y las bancas clandestinas. En la esfera federal, tan recientemente como el 12 de diciembre de 1966, se enunció igual criterio en Lewis v. United States, 385 U.S. 323, pero como acertadamente allí se apunta “las circunstancias particulares de cada caso gobiernan la admisión de evidencia obtenida mediante el ardid o el engaño”. Es precisamente esta área la que pretendemos explorar en nuestros pronunciamientos en Pueblo v. Ayala Ruiz, supra, y en la presente opinión, conscientes de que no es posible señalar una serie de normas fijas e inalterables para cubrir todas las situaciones.
La experiencia del Distrito de Columbia nos ayuda a colocar el problema en la perspectiva apropiada. La preocupación de los tribunales federales coincide con la nuestra *353en la consideración de dos factores básicos que se repiten con frecuencia en los procesos por estos delitos cuya carac-terística distintiva es la clandestinidad: la demora en en-causar a los infractores y la declaración única del agente encubierto. En Ross v. United States, 349 F.2d 210 (1965), la primera expresión sobre el particular, se hace hincapié en que la demora en iniciar el proceso — siete meses — puede ser tan onerosa y opresiva que en efecto constituya una negación del debido procedimiento de ley. Expresa referencia se hace al “espectáculo reciente de convicciones basadas en el único testimonio del agente encubierto, que por razón del tiempo transcurrido no podía declarar sin la ayuda de notas”. Véanse además, Bey v. United States, 350 F.2d 467 (1965); Cannady v. United States, 351 F.2d 817 (1965); Jackson v. United States, 351 F.2d 821 (1965); Powell v. United States, 352 F.2d 705 (1965); Worthy v. United States, 352 F.2d 718 (1965); Roy v. United States, 356 F.2d 785 (1965); Daniels v. United States, 357 F.2d 587 (1966); y Morrison v. United States, 365 F.2d 521 (1966). Si bien es verdad que el acusado debe demostrar que la demora en radicar la acusación le ha causado perjuicio, como ésta es responsabilidad del Estado y se permite para su beneficio, no puede requerírsele un peso de prueba exaccionante. Como se dijo en Jackson, supra, muchas veces la dificultad en establecer el perjuicio es la mejor evidencia de su existencia. Siendo la defensa de coar-tada la que usualmente se presenta, no debe olvidarse que la mayoría de los infractores pertenecen a una estrata subcultural tipificada por la monotonía en el diario vivir, y que esta misma ausencia de acontecimientos importantes en sus vidas les impide distinguir un día de otro día.
Para corregir estas situaciones de manifiesta desigualdad, la Corte de Apelaciones del Distrito de Columbia invocó su facultad inherente de supervisar los procedimientos judiciales. Es ese mismo poder de supervisión el que ahora *354ejercitamos. En casos de esta naturaleza la función judicial no puede limitarse a determinar sobre la suficiencia de prueba y la credibilidad de testigos. Ante el conocimiento de una situación de evidente desventaja para los acusados, pe-caríamos de fetichistas, si nos limitáramos a cerrar los ojos ante la realidad y a aplicar con precisión electrónica la doctrina de no intervención con la apreciación de la prueba. Nuestra responsabilidad con un sistema de orden e impar-cialidad en los procedimientos judiciales no se satisface plena-mente con trasladar el problema al ámbito legislativo; de-manda que en la consideración de los recursos ante nos requi-ramos prueba que rodee la sola declaración del agente en-cubierto de algo más que los particulares mínimos para esta-blecer la infracción. (2) Afirmamos que las circunstancias particulares de cada caso deben gobernar no sólo la admisión de evidencia obtenida mediante el ardid o el engaño, como dijo el Tribunal Supremo federal en Lewis v. United States, supra, sino también el efecto de tal evidencia. No es nece-sario tampoco que variemos la norma adoptada en Pueblo v. Seda, 82 D.P.R. 719 (1961), pues desde entonces habíamos previsto los riesgos inherentes que tendría una aplicación meramente mecánica de la misma.
En el presente caso nos enfrentamos nuevamente a una convicción de José Soto Zaragoza por infracción a la Ley de Bolita. (3)
*355En 2 de septiembre de 1964 (4) el fiscal formuló acusación contra Soto Zaragoza y Carlos Palacio Amador impután-doles que cuatro meses antes, el día 6 de mayo, actuando en concierto y de común acuerdo, tenían en su poder y dominio material relacionado con el juego ilegal de la bolita. La lectura de la acusación se llevó a cabo el 21 de septiembre, concediéndoseles término para presentar alegación, lo que hicieron mediante escrito de 6 de noviembre informando que su defensa sería la de coartada. Ante el pedido de la defensa, el fiscal informó que no disponía de prueba docu-mental.
En el juicio de la causa la única prueba de cargo con-sistió en el testimonio del agente encubierto Ramón Calderón, quien declaró que había sido destacado en el sector de Villa Palmeras para conseguir prueba por infracciones a la Ley de Bolita desde hacía cerca de dos meses y medio, y que para facilitar su labor, se hacía pasar como mecánico en un garage de los hermanos Sanjurjo, situado a una distancia de cuatro casas de la residencia del coacusado Palacio; que el miér: coles 6 de mayo, alrededor de las seis de la tarde se encon-traba frente a la residencia de Palacio y observó cuando llegó Soto en un automóvil Buick y se detuvo al frente de la casa; que se encontraba como a dos o tres pies del auto-móvil, pegado a la verja de la casa; que Palacio bajó de su casa y se montó en el automóvil al lado de Soto, en la parte derecha delantera, y estuvieron hablando por espacio de cinco minutos, y al rato Soto sacó un paquete que tenía sobre el asiento y se lo entregó a Palacio; que al abrir Palacio el *356paquete pudo observar que eran números de tres cifras con espacio a la derecha y otras cantidades; que luego Palacio se desmontó y entró a su casa; que a los pocos minutos Soto también entró en la casa en donde permaneció por espacio de quince minutos; que no recuerda los números.
En la repregunta declaró que después del 6 de mayo, fecha de los hechos relatados, no trabajó más como agente encubiertó en el sector de Villa Palmeras; que fue trasladado fuera de San Juan, pero no recuerda el pueblo; que ese día a las 6:00 P.M. estaba semiobscuro; a la pregunta de si su misión consistía en vigilar a Soto y a Palacio exclusivamente, declaró que sí y a otros violadores también, pero admitió que como resultado de su labor se encausó solamente a éstos y a ninguna otra persona; que el paquete estaba envuelto en papel de estraza, pero no recuerda el tamaño, admite que en la declaración jurada prestada a los fines de la determinación de causa probable no dice que Palacio se montó en el auto-móvil de Soto; que Palacio le pasó por el frente cuando fue al carro de Soto; que no se dobló para observar la entrega del paquete; que el automóvil no tenía la luz interior prendida; que no había poste de luz eléctrica cerca, pero sí había luz en el balcón de la casa; que Soto se estacionó un “poquito” más adelante del portón de la casa.
Alberto Sanjurjo, testigo de defensa, declaró ser el dueño del taller de hojalatería y pintura sito en la Calle Merhoíf 203 de Villa Palmeras a que aludió el agente Calderón; que le conoce y que éste nunca ha trabajado en su taller.
También se presentó en evidencia una hoja de Registro de Peleas de Gallos de la Administración de Parques y Re-creo correspondiente a las peleas celebradas el 6 de mayo en la Gallera San Andrés. Armando Santos, un gallero pro-fesional, que cuida los gallos de Soto, testificó que en la fecha indicada se celebraron peleas en la Gallera San Andrés, situada en el barrio Caonillas de Carolina; que los miércoles *357es uno de los días en que se juega durante la temporada; que llevó tres gallos de Soto; que a las 9:00 A.M. llegó a la gallera en compañía de Soto y allí permanecieron hasta cerca de las 8:00 P.M.; en que ambos regresaron en el auto-móvil de Soto; que Soto permaneció en la gallera; que las peleas se inscriben a nombre del gallero. De la hoja de re-gistro aparece que Armando casó tres peleas, las núms. 9, 12 y 18. El cantinero de la gallera declaró que Soto estuvo ese día en la gallera desde aproximadamente las 9:00 A.M. a las 7:30 P.M.; que recuerda la hora en que salió porque fue a pagarle los “tickets” pendientes.
Previamente es procedente apuntar que el tiempo transcurrido entre la alegada comisión de la ofensa y la presentación de la acusación — alrededor de cuatro meses — no es irrazonable ni opresivo. Tampoco perjudicó a los apelantes en la preparación de su defensa de coartada.
Mas, un análisis sereno y objetivo de la prueba, deja una gran insatisfacción en nuestra conciencia respecto a que se haya establecido la culpabilidad de los acusados en la forma competente a que aludimos al comienzo de esta opinión. De la declaración del agente se deduce que fue destacado expresamente para perseguir a Soto y a Palacio. Su versión de los hechos — la observación de la entrega de un paquete cuando estaba semiobscuro, dentro de un automóvil que no tenía luz, y su percepción a distancia de listas de números — si bien establece los particulares mínimos del delito imputado, por sí sola, no cumple con la regla de exigencia de prueba a que hemos aludido anteriormente. Añádase a esto que se le contradijo en cuanto a la justificación que ofrece para su presencia en el sector — su labor de mecánico — y que esta declaración de Sanjurjo no fue impugnada, y que la defensa de coartada sustanciada con prueba oral y testifical había sido oportunamente notificada al fiscal y a pesar de que el fiscal tenía conocimiento de la defensa que se trataría de esta-*358blecer y de la prueba con que se contaba para ello, (5) tam-poco presentó prueba de refutación ni la contradijo en forma alguna. Las convicciones no pueden prevalecer.(6)

Se revocarán las sentencias dictadas por el Tribunal Superior, Sala de San Juan, en 8 de febrero de 1965.

El Juez Presidente Señor Negrón Fernández, al igual que el Juez Asociado Señor Belaval, concurre en la opinión disidente emitida en este caso por el Juez Asociado Señor Santana Becerra.
—O—

 Informes dados a la publicidad por la Policía Estatal tienden a corroborar la existencia de la práctica de fichar a ciertas personas. En la edición del diario EL MUNDO del día 8 de junio de 1966, pág. 11, se hace referencia a que “De acuerdo con un estudio hecho por la Uniformada, en Puerto Eico, existen actualmente 5,664 personas envueltas en el juego de la Bolita y sus operaciones cubren 68 de los 76 pueblos de la Isla. Eevela el estudio, realizado como parte de un inventario general del crimen en el país, que por lo menos 350 de las 5,664 personas relacionadas con el juego entran en la categoría de banqueros y los restantes 5,314 son vendedores que reciben remuneración por sus actividades.”
Véase también la edición del periódico EL DÍA del 5 de abril de 1967, pág. 16.


Las actuaciones de los tribunales de instancia indudablemente responden a la actitud asumida anteriormente por este Tribunal de con-firmar. sentencias por infracciones de bolita con la única declaración del agente encubierto, usualmente un testimonio “flaco y descarnado” como lo caracterizamos en Pueblo v. Ayala Ruiz, supra. En 1964 y 1965, de 39 apelaciones en casos de bolita, confirmamos 35 y revocamos la sentencia en cuatro ocasiones, dos por insuficiencia de prueba, una por haber inter-venido un registro ilegal y una por estimar que hubo un entrampa-miento. En 1966, antes de la decisión en Pueblo v. Ayala Ruiz, supra, confirmamos las sentencias en los 14 recursos de apelación resueltos.


En Pueblo v. Soto, 71 D.P.R. 830 (1950), la sentencia impuéstale no pudo prevalecer porque.la evidencia presentada en su contra fue el *355producto de un registro ilegal practicado por la policía. Dos años después, en Pueblo v. Soto, 73 D.P.R. 65 (1952), confirmamos una resolución del tribunal de instancia que había anulado una sentencia condenatoria por haber sido obtenida la misma mediante fraude perpetrado por miembros de la policía.


La declaración jurada que se presentó a los fines de la determina-ción de causa probable es de fecha 24 de agosto, 3 meses 18 días después de los hechos imputados.


La vista se celebró el 8 de febrero de 1965, la notificación de la defensa de coartada en 16 de noviembre de 1964. Antes del juicio, en 23 de diciembre de 1964, se le notificó al fiscal una moción sobre citación del encargado de la división de récords de la Administración de Parques con los informes de las jugadas de gallos celebradas el 6 de mayo en la Gallera San Andrés.


 Aunque no se ha planteado específicamente como error observa-mos que en la acusación presentada no se alega que el material en poder de los apelantes relacionado con el juego de la bolita podía utilizarse en dicho juego ilícito o que está conectado con la práctica de dicho juego. Véanse, Pueblo v. Trinidad Fernández, 93 D.P.R. 897 (1967), Pueblo v. Mantilla, 71 D.P.R. 36 (1950); Pueblo v. De Jesús, 70 D.P.R. 37 (1949).